Exhibit 10.1
 
PURCHASE AGREEMENT
dated as of January 28, 2010
between
VW CREDIT, INC.
and
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC
 
Purchase Agreement (VALET 2010-1)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND USAGE
       
 
       
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
 
       
ARTICLE II PURCHASE
       
 
       
SECTION 2.1 Agreement to Sell and Contribute on the Closing Date
    2  
SECTION 2.2 Consideration and Payment
    2  
 
       
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
SECTION 3.1 Representations and Warranties of VCI
    2  
SECTION 3.2 Representations and Warranties of VCI as to each Receivable
    3  
SECTION 3.3 Repurchase upon Breach
    4  
SECTION 3.4 Protection of Title
    4  
SECTION 3.5 Other Liens or Interests
    5  
SECTION 3.6 Perfection Representations, Warranties and Covenants
    5  
 
       
ARTICLE IV MISCELLANEOUS
       
 
       
SECTION 4.1 Transfers Intended as Sale; Security Interest
    5  
SECTION 4.2 Notices, Etc
    6  
SECTION 4.3 Choice of Law
    7  
SECTION 4.4 Headings
    7  
SECTION 4.5 Counterparts
    7  
SECTION 4.6 Amendment
    7  
SECTION 4.7 Waivers
    8  
SECTION 4.8 Entire Agreement
    8  
SECTION 4.9 Severability of Provisions
    9  
SECTION 4.10 Binding Effect
    9  
SECTION 4.11 Acknowledgment and Agreement
    9  
SECTION 4.12 Cumulative Remedies
    9  
SECTION 4.13 Nonpetition Covenant
    9  
SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial
    9  
 
       
EXHIBITS
       
 
       
Exhibit A           Form of Assignment Pursuant to Purchase Agreement
       
Schedule  I        Representations and Warranties With Respect to the
Receivables
       
Schedule II        Perfection Representations, Warranties and Covenants
       

Purchase Agreement (VALET 2010-1)

ii



--------------------------------------------------------------------------------



 



     THIS PURCHASE AGREEMENT is made and entered into as of January 28, 2010 (as
amended from time to time, this “Agreement”) by VW CREDIT, INC., a Delaware
corporation (“VCI”), and VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company (the “Purchaser”).
WITNESSETH:
     WHEREAS, the Purchaser desires to purchase from VCI a portfolio of motor
vehicle receivables, including retail motor vehicle installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and
     WHEREAS, VCI is willing to sell such portfolio of motor vehicle receivables
and related property to the Purchaser on the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among Volkswagen
Auto Loan Enhanced Trust 2010-1, VCI, as servicer, the Purchaser, as seller, and
Deutsche Bank Trust Company Americas, as indenture trustee, which also contains
rules as to usage that are applicable herein.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; and (g) references to any
Person include that Person’s successors and assigns.
Purchase Agreement (VALET 2010-1)

 



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE
     SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the
terms and subject to the conditions set forth in this Agreement, VCI agrees to
transfer, assign, set over, sell and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of VCI’s
right, title and interest in, to and under the Receivables, the Collections
after the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, described in an Assignment in the form of Exhibit A delivered on the
Closing Date (the “Purchased Assets”) having a Net Pool Balance as of the
Cut-Off Date equal to $1, 534,786,068.73, which sale shall be effective as of
the Cut-Off Date. The sale, transfer, assignment and conveyance made hereunder
does not constitute and is not intended to result in an assumption by the
Purchaser of any obligation of the Originator to the Obligors, the Dealers or
any other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.
     SECTION 2.2 Consideration and Payment. In consideration of the transfer of
the Purchased Assets conveyed to the Purchaser pursuant to Section 2.1 on the
Closing Date, the Purchaser shall pay in cash to VCI on such date an amount
equal to $1,375,400,969.26, and VCI elects to contribute to the Purchaser an
amount of Purchased Assets with an Outstanding Principal Balance equal to
$159,385,099.47.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     SECTION 3.1 Representations and Warranties of VCI. VCI makes the following
representations and warranties as of the Closing Date on which the Purchaser
will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the conveyance of the
Purchased Assets to the Issuer pursuant to the Sale and Servicing Agreement and
the Grant thereof by the Issuer to the Indenture Trustee pursuant to the
Indenture:
     (a) Existence and Power. VCI is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, all power and authority required to carry on its business as now
conducted. VCI has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of VCI to perform its obligations under the Transaction Documents or
the enforceability or collectibility of the Receivables or any other part of the
Purchased Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by VCI of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary corporate action on the part of VCI and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of which do not affect the legality,
validity or enforceability of any
Purchase Agreement (VALET 2010-1)

-2-



--------------------------------------------------------------------------------



 



of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or VCI’s
ability to perform its obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by VCI of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of VCI to perform its obligations under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which VCI is a party
constitutes the legal, valid and binding obligation of VCI enforceable against
VCI in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of corporations from time to time in
effect or by general principles of equity.
     (e) No Proceedings. There are no actions, suits or proceedings pending or,
to the knowledge of VCI, threatened against VCI before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seek to prevent the issuance of
the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by VCI of its obligations under this Agreement or any of the other
Transaction Documents, or (iv) relate to VCI that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.
     (f) Lien Filings. VCI is not aware of any material judgment, ERISA or tax
lien filings against VCI.
     (g) State of Incorporation; Name; No Changes. The Seller’s state of
incorporation is the State of Delaware. The Seller’s exact legal name is
Volkswagen Auto Lease/Loan Underwritten Funding, LLC. Seller has not changed its
name whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation, within the four
months preceding the Closing Date.
     SECTION 3.2 Representations and Warranties of VCI as to each Receivable.
VCI hereby makes the representations and warranties set forth on Schedule I as
to the Receivables, sold, contributed, transferred, assigned, set over, sold and
otherwise conveyed to the Purchaser under this Agreement on which such
representations and warranties the Purchaser relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables to the Issuer under the Sale and Servicing Agreement, and the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, VCI shall
Purchase Agreement (VALET 2010-1)

-3-



--------------------------------------------------------------------------------



 



not be required to notify any insurer with respect to any Insurance Policy
obtained by an Obligor or to notify any Dealer about any aspect of the
transaction contemplated by the Transaction Documents.
     SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Purchaser or VCI of a breach of any of the representations and warranties set
forth in Section 3.2 at the time such representations and warranties were made
which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach or receiving such notice shall
give prompt written notice thereof to the other party; provided, that delivery
of the Servicer’s Certificate shall be deemed to constitute prompt notice by VCI
and the Purchaser of such breach; provided, further, that the failure to give
such notice shall not affect any obligation of VCI hereunder. If VCI does not
correct or cure such breach prior to the end of the Collection Period which
includes the 60th day (or, if VCI elects, an earlier date) after the date that
VCI became aware or was notified of such breach, then VCI shall purchase any
Receivable materially and adversely affected by such breach from the Purchaser
on the Payment Date following the end of such Collection Period. Any such breach
or failure will not be deemed to have a material and adverse effect if such
breach or failure does not affect the ability of the Purchaser (or its assignee)
to receive and retain timely payment in full on such Receivable. Any such
purchase by VCI shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, VCI shall make (or shall cause to be made) a
payment to the Purchaser equal to the Repurchase Price by depositing such amount
into the Collection Account prior to 11:00 a.m., New York City time on such
Payment Date. Upon payment of such Repurchase Price by VCI, the Purchaser shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as may be
reasonably requested by VCI to evidence such release, transfer or assignment or
more effectively vest in VCI or its designee any Receivable repurchased pursuant
hereto. It is understood and agreed that the obligation of VCI to purchase any
Receivable as described above shall constitute the sole remedy respecting such
breach available to the Purchaser.
     SECTION 3.4 Protection of Title.
     (a) VCI shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables.
VCI shall deliver (or cause to be delivered) to the Purchaser file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
     (b) VCI shall not change its name, identity, corporate structure or
jurisdiction of organization in any manner that would make any financing
statement or continuation statement filed by VCI in accordance with paragraph
(a) above “seriously misleading” within the meaning of Sections 9-506, 9-507 or
9-508 of the UCC, unless it shall have given the Purchaser at least five days’
prior written notice thereof and, to the extent necessary, shall have promptly
filed amendments to previously filed financing statements or continuation
statements described in paragraph (a) above.
Purchase Agreement (VALET 2010-1)

-4-



--------------------------------------------------------------------------------



 



     (c) VCI shall give the Purchaser at least ten days’ prior written notice of
any change of location of VCI for purposes of Section 9-307 of the UCC and shall
have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph (a)
above.
     (d) VCI shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payment owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.
     (e) VCI shall maintain (or shall cause its Sub-Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.
     (f) If at any time VCI shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, VCI shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).
     SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, VCI shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and VCI shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under VCI.
     SECTION 3.6 Perfection Representations, Warranties and Covenants. VCI
hereby makes the perfection representations, warranties and covenants attached
set forth on Schedule II hereto to the Purchaser and the Purchaser shall be
deemed to have relied on such representations, warranties and covenants in
acquiring the Purchased Assets.
ARTICLE IV
MISCELLANEOUS
     SECTION 4.1 Transfers Intended as Sale; Security Interest.
Purchase Agreement (VALET 2010-1)

-5-



--------------------------------------------------------------------------------



 



     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and contributions rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of VCI’s estate in the event of a bankruptcy
or insolvency of VCI. The sales and transfers by VCI of the Receivables and
related Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, VCI, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against VCI are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.
     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Purchased Assets are held to be property of VCI, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:
     (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;
     (ii) The conveyance provided for in Section 2.1 shall be deemed to be a
grant by VCI of, and VCI hereby grants to the Purchaser, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of VCI hereunder;
     (iii) The possession by the Purchaser or its agent of the Receivable Files
and any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and
     (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.
     SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile and addressed in each case as specified on Schedule II
to the Sale and Servicing Agreement, or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note
Purchase Agreement (VALET 2010-1)

-6-



--------------------------------------------------------------------------------



 



Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder mailed within the time prescribed in
this Agreement shall be conclusively presumed to have been duly given, whether
or not the Noteholder shall receive such notice.
     SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
     SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 4.6 Amendment.
     (a) Any term or provision of this Agreement may be amended by VCI and the
Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:
     (i) VCI or the Purchaser delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;
     (ii) VCI or the Purchaser delivers an Officer’s Certificate of VCI or the
Purchaser, respectively, to the Indenture Trustee to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders; or
     (iii) VCI or the Purchaser delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;
provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.
     (b) Any term or provision of this Agreement may be amended by VCI and the
Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to enable VCI, the
Purchaser or any of their Affiliates to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle
Purchase Agreement (VALET 2010-1)

-7-



--------------------------------------------------------------------------------



 



(whether now or in the future in effect), it being a condition to any such
amendment that the Rating Agency Condition shall have been satisfied.
     (c) This Agreement may also be amended from time to time by VCI and the
Purchaser, with the consent of the Holders of Notes evidencing not less than a
majority of the aggregate principal balance of the Outstanding Notes, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders. It will not be necessary for the consent of Noteholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.
     (d) Prior to the execution of any such amendment, VCI shall provide written
notification of the substance of such amendment to each Rating Agency; and
promptly after the execution of any such amendment or consent, VCI (i) shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee and (ii) if this Agreement is amended in accordance with
clauses (i) or (ii) of Section 4.6(a), shall furnish a copy of such Opinion of
Counsel or Officer’s Certificate, as the case may be, to each of the Rating
Agencies.
     (e) Prior to the execution of any amendment to this Agreement, the
Purchaser, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.
     SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, VCI, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
VCI in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
     SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
Purchase Agreement (VALET 2010-1)

-8-



--------------------------------------------------------------------------------



 



     SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
     SECTION 4.11 Acknowledgment and Agreement. By execution below, VCI
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of VCI related thereto and under this
Agreement by the Purchaser to the Issuer pursuant to the Sale and Servicing
Agreement and the Grant of a security interest in the Receivables and the other
Purchased Assets by the Issuer to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders. In addition, VCI hereby
acknowledges and agrees that for so long as the Notes are outstanding, the
Indenture Trustee will have the right to exercise all powers, privileges and
claims of the Purchaser under this Agreement.
     SECTION 4.12 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.
     SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of
Purchase Agreement (VALET 2010-1)

-9-



--------------------------------------------------------------------------------



 



the courts of the State of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
[Remainder of Page Intentionally Left Blank]
Purchase Agreement (VALET 2010-1)

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

            VW CREDIT, INC.
        By:           Name:   Martin Luedtke        Title:   Treasurer         
  By:           Name:   Lawrence S. Tolep        Title:   Assistant Treasurer   
    VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC
        By:           Name:   Martin Luedtke        Title:   Treasurer         
  By:           Name:   Lawrence S. Tolep        Title:   Assistant Treasurer   

Purchase Agreement (VALET 2010-1)

S-1



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF
ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT
January 28, 2010
     For value received, in accordance with the Purchase Agreement dated as of
January 28, 2010 (the “Agreement”), between VW Credit, Inc., a Delaware
corporation (“VCI”), and Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a
Delaware limited liability company (the “Purchaser”), on the terms and subject
to the conditions set forth in the Agreement, VCI does hereby transfer, assign,
set over, sell and otherwise convey to the Purchaser on the Closing Date, all of
its right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by VCI to the Purchaser on the date hereof
(such schedule, the “Schedule of Receivables”), the Collections after the
Cut-Off Date, the Receivables Files and the Related Security relating thereto,
which sale shall be effective as of the Cut-Off Date.
     The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned Originator to
the Obligors, the Dealers or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank]
Purchase Agreement (VALET 2010-1)

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

            VW CREDIT, INC.
        By:           Name:           Title:               By:           Name:  
        Title:        

Purchase Agreement
(VALET 2010-1)

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

(a)   Characteristics of Receivables. Each Receivable:

  (i)   has been fully and properly executed by the Obligor thereto;     (ii)  
has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Originator in the ordinary course of its
respective business or (B) has been originated or acquired directly by the
Originator in accordance with its customary practices;     (iii)   as of the
Closing Date is secured by a first priority validly perfected security interest
in the Financed Vehicle in favor of the Originator, as secured party, or all
necessary actions have been commenced that would result in a first priority
security interest in the Financed Vehicle in favor of the Originator, as secured
party, which security interest, in either case, is assignable and has been so
assigned (x) by VCI to the Purchaser and (y) by the Purchaser to the Issuer;    
(iv)   contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;     (v)   provides, at origination,
for level monthly payments which fully amortize the initial Outstanding
Principal Balance over the original term; provided, that the amount of the first
or last payment may be different but in no event more than three times the level
monthly payment;     (vi)   provides for interest at the Contract Rate specified
in the Schedule of Receivables; and     (vii)   was originated in the United
States.

(b)   Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

  (i)   each Receivable is secured by a new or used automobile or light-duty
truck;     (ii)   each Receivable has an APR of no less than 0.00% and not more
than 14.43%;     (iii)   each Receivable had an original term to maturity of not
more than 72 months and not less than 12 months and each Receivable has a
remaining term to maturity, as of the Cut-Off Date, of 1 month or more;

Schedule I to the Purchase Agreement
(VALET 2010-1)

Schedule I-1



--------------------------------------------------------------------------------



 



  (iv)   each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of greater than or equal to $1,000.00;     (v)   no Receivable has a
scheduled maturity date later than January 4, 2016;     (vi)   no Receivable was
more than 30 days past due as of the Cut-Off Date;     (vii)   as of the Cut-off
Date, no Receivable was noted in the records of VCI or the Servicer as being the
subject of any pending bankruptcy or insolvency proceeding;     (viii)   no
Receivable is subject to a force-placed Insurance Policy on the related Financed
Vehicle;     (ix)   each Receivable is a Simple Interest Receivable;     (x)  
each of the Receivables were selected using selection procedures that were not
known or intended by VCI or the Servicer to be adverse to the Purchaser; and    
(xi)   the Dealer of the Financed Vehicle has no participation in, or other
right to receive, any proceeds of such Receivable.

(c)   Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.   (d)  
Compliance with Law. The Receivable complied at the time it was originated or
made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, the
Servicemembers Civil Relief Act of 2003, state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and any other consumer
credit, equal opportunity and disclosure laws applicable to that Receivable.  
(e)   Binding Obligation. The Receivable constitutes the legal, valid and
binding payment obligation in writing of the Obligor, enforceable in all
respects by the holder thereof in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
or other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.   (f)   Receivable in Force. The
Receivable has not been satisfied, subordinated or rescinded nor has the related
Financed Vehicle been released from the lien granted by the Receivable in whole
or in part.   (g)   No Waiver. As of the Cut-Off Date, no provision of a
Receivable has been waived.

Schedule I to the Purchase Agreement

Schedule I-2



--------------------------------------------------------------------------------



 



(h)   No Default. Except for payment delinquencies continuing for a period of
not more than 30 days as of the Cut-Off Date, the records of the Servicer did
not disclose that any default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the Cut-Off Date or
that any continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.   (i)  
Insurance. The Receivable requires the Obligor thereunder to insure the Financed
Vehicle under a physical damage insurance policy.   (j)   No Government Obligor.
The Obligor on the Receivable is not the United States of America or any state
thereof or any local government, or any agency, department, political
subdivision or instrumentality of the United States of America or any state
thereof or any local government.   (k)   Assignment. No Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, assignment, conveyance or pledge of such Receivable would be
unlawful, void, or voidable. VCI has not entered into any agreement with any
Obligor that prohibits, restricts or conditions the assignment of the related
Receivable.   (l)   Good Title. It is the intention of VCI that the sale,
contribution, transfer, assignment and conveyance herein contemplated constitute
an absolute sale, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of VCI’s estate in the event of the filing of a
bankruptcy petition by or against the Purchaser under any bankruptcy law. No
Receivable has been sold, transferred, assigned, conveyed or pledged to any
Person other than pursuant to the Transaction Documents. As of the Closing Date,
and immediately prior to the sale and transfer herein contemplated, VCI had good
and marketable title to each Receivable free and clear of all Liens, and,
immediately upon the sale and transfer thereof, the Purchaser will have good and
marketable title to each Receivable, free and clear of all Liens (other than
Permitted Liens).   (m)   Filings. All filings (including, without limitation,
UCC filings) necessary in any jurisdiction to give the Issuer a first priority,
validly perfected ownership interest in the Receivables (other than the Related
Security with respect thereto), and to give the Indenture Trustee a first
priority perfected security interest therein, will be made within ten days of
the Closing Date.   (n)   Priority. The Receivable is not pledged, assigned,
sold, subject to a security interest, or otherwise conveyed other than pursuant
to the Transaction Documents. VCI has not authorized the filing of and is not
aware of any financing statements against VCI or the Purchaser that include a
description of collateral covering the Receivables other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been terminated. The Purchase Agreement creates a valid and
continuing security interest in the Receivable (other than the Related Security
with respect thereto) in favor of the Purchaser which security interest is prior
to all other Liens

Schedule I to the Purchase Agreement

Schedule I-3



--------------------------------------------------------------------------------



 



(other than Permitted Liens) and is enforceable as such against all other
creditors of and purchasers and assignees from the Purchaser.

(o)   Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper,” an “account,” a “promissory note,” or a “payment
intangible,” each as defined in the UCC.   (p)   One Original. There is only one
original executed copy of each Receivable in existence. The Servicer (or its
agent) has possession of such original. If such original has been marked, then
such original does not have any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than to a party to
the Transaction Documents.   (q)   No Defenses. VCI has no knowledge either of
any facts which would give rise to any right of rescission, set-off,
counterclaim or defense, or of the same being asserted or threatened, with
respect to any Receivable.   (r)   No Repossession. As of the Cut-Off Date, no
Financed Vehicle shall have been repossessed.

Schedule I to the Purchase Agreement

Schedule I-4



--------------------------------------------------------------------------------



 



SCHEDULE II
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the Agreement, VCI hereby represents, warrants, and covenants to the Purchaser
as follows on the Closing Date:
General
     1. This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Purchased Assets
in favor of the Purchaser, which security interest is prior to all other Liens,
and is enforceable as such as against creditors of and purchasers from VCI.
     2. The Receivables constitute “tangible chattel paper,” “accounts,”
“instruments” or “general intangibles,” within the meaning of the UCC.
     3. Each Receivable is secured by a first priority validly perfected
security interest in the related Financed Vehicle in favor of the Originator, as
secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the Originator, as secured party.
Creation
     4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by VCI to the Purchaser, VCI owned and had good and marketable title
to such Receivable free and clear of any Lien and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Purchaser, the
Purchaser will have good and marketable title to such Receivable free and clear
of any Lien.
     5. The related Originator has received all consents and approvals to the
sale of the Receivables hereunder to the Purchaser required by the terms of the
Receivables that constitute instruments.
Perfection
     6. VCI has caused or will have caused, within ten days after the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from VCI to the Purchaser, and
the security interest in the Receivables granted to the Purchaser hereunder; and
the Servicer, in its capacity as custodian, has in its possession the original
copies of such instruments or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser.”
Schedule II to the Purchase Agreement

Schedule  II-1



--------------------------------------------------------------------------------



 



     7. With respect to Receivables that constitute an instrument or tangible
chattel paper, either:

  a.   All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or     b.   Such instruments
or tangible chattel paper are in the possession of the Servicer and the
Indenture Trustee has received a written acknowledgment from the Servicer that
the Servicer (in its capacity as custodian) is holding such instruments or
tangible chattel paper solely on behalf and for the benefit of the Indenture
Trustee; or     c.   The Servicer received possession of such instruments or
tangible chattel paper after the Indenture Trustee received a written
acknowledgment from the Servicer that the Servicer is acting solely as agent of
the Indenture Trustee.

Priority
     8. VCI has not authorized the filing of, and is not aware of, any financing
statements against VCI that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Purchaser hereunder or (ii) that has been terminated.
     9. VCI is not aware of any material judgment, ERISA or tax lien filings
against VCI.
     10. None of the instruments or tangible chattel paper that constitutes or
evidences the Receivables has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
     11. Notwithstanding any other provision of the Purchase Agreement or any
other Transaction Document, the perfection representations, warranties and
covenants contained in this Schedule II shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.
No Waiver
     12. The parties to the Purchase Agreement shall provide the Rating Agencies
with prompt written notice of any breach of the perfection representations,
warranties and covenants contained in this Schedule I, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.
Schedule II to the Purchase Agreement

Schedule  II-2